Reversing.
The appellant, F.Z. Shelton, has been convicted of forgery and sentenced to serve three years in the penitentiary. He received a similar punishment on a similar charge in another case, which was reversed by this court on April 19, 1929. See Shelton v. Commonwealth, 229 Ky. 60, 16 S.W.2d 498.
The only difference in the facts of this case is that the note was for $1,000 and was given to Mrs. Leva *Page 49 
Brown. The reversal of the judgment in the other case was because of error in permitting the commonwealth to prove by appellant's father and brother, whose names were signed to the note, charged to have been without their authority, that they had declined to pay same; and error in excluding testimony showing appellant's authority to sign their names, and of facts tending to show an honest belief that he possessed such authority. It was also held that the jury should have been given an instruction submitting appellant's affirmative defense.
On the trial of this indictment, upon objections being made to questions eliciting similar evidence, in some instances, the court ignored the objections; in others he overruled them; and some of them were sustained. Objections by the commonwealth to material questions seeking to disclose the manner in which the appellant and his father and brother had carried on their business for the past 20 years, each signing the names of the others to obligations, with their respective consent and approval, were consistently sustained. Proper avowals were made by the defendant.
As held in the other opinion, the court should have permitted the introduction of the evidence and have given an instruction submitting the defense relied on.
For these errors the judgment is reversed, with directions to grant appellant a new trial.